Exhibit 10.1

 

RETIREMENT AND CONSULTING AGREEMENT

 

This RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”) is entered into as
of February 16, 2019, by and among Selim A. Bassoul, an individual (“Bassoul”), 
The Middleby Corporation, a Delaware corporation (the “Company”), and Middleby
Marshall Inc., a Delaware corporation, (“MMI,” together with Company and
Bassoul, the “Parties”).

 

WHEREAS, Bassoul is employed by the Company and MMI pursuant to that certain
Employment Agreement, dated as of January 25, 2013, by and between Bassoul, the
Company, and MMI, as amended on February 19, 2018 (the “Employment Agreement”);

 

WHEREAS, Bassoul has expressed to the Company and MMI and their respective Board
of Directors (the “Board”) that Bassoul intends to retire from his positions as
President and Chief Executive Officer, and Chairman of the Board, of the Company
and MMI;

 

WHEREAS, the Parties have mutually agreed to provide for Bassoul’s termination
of employment with the Company and MMI by reason of his retirement on
February 16, 2019 (the “Separation Date”), upon the terms and conditions set
forth herein;

 

WHEREAS, the Company desires to engage the services of Bassoul as a consultant
following the termination of his employment with the Company and MMI, and
Bassoul desires to accept such engagement, upon the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.                                      Retirement; Resignation; Termination of
Employment Agreement.

 

(a)                                 Effective as of the Separation Date,
Bassoul’s employment with the Company and MMI and their respective affiliates
(collectively, the “Company Group”) shall terminate due to Bassoul’s retirement
and Bassoul shall resign as President and Chief Executive Officer, and Chairman
of the Board, of the Company and MMI, and from all other positions with the
Company Group, whether as an officer, director, employee, consultant, agent or
otherwise, except as provided in Section 5 of this Agreement.  Bassoul hereby
agrees that he will execute any and all documents necessary to effect such
resignations.

 

(b)                                 The Parties hereby acknowledge and agree
that the circumstances of Bassoul’s termination of employment due to retirement
shall neither constitute a termination without Cause (as defined in the
Employment Agreement) nor entitle Bassoul to any severance payments from the
Company Group pursuant to the Employment Agreement (including under
Section 5(a) and 5(b) thereof) or otherwise.

 

(c)                                  For a period of three (3) months following
the Separation Date, the Company shall provide an automated response to any
email addressed to Bassoul at the Company stating as follows:  “I have retired
from the Company effective February 16, 2019.  I can now be reached by email at
the following address [   ].”

 

--------------------------------------------------------------------------------



 

(d)                                 Exhibit A sets forth the content of the
press release communicating Bassoul’s retirement from the Company.  The parties
agree that any subsequent communications issued by the Company or made by
Bassoul in respect thereof shall be consistent with Exhibit A, unless otherwise
required by law.

 

2.                                      Compensation Through Separation Date.

 

(a)                                 The Company shall pay Bassoul by the
Separation Date the aggregate amount of Bassoul’s earned but unpaid base salary
and incurred but unreimbursed expenses, in each case, through the Separation
Date, less applicable taxes and withholding.

 

(b)                                 The Company represents that the Compensation
Committee of the Company’s Board of Directors has determined that the applicable
performance goals under the Value Creation Incentive Plan (“VCIP”) for the
fiscal year ending December 29, 2018, were not achieved and that none of the
executives covered under the VCIP shall be entitled to receive any amounts under
the VCIP for the 2018 fiscal year.  As a consequence, the Parties acknowledge
and agree that Bassoul shall not be entitled to any payment in respect of the
incentive compensation under the VCIP for the 2018 fiscal year.

 

(c)                                  Bassoul hereby acknowledges and agrees that
all shares of restricted performance stock that were granted to Bassoul pursuant
to the Restricted Stock Performance Agreement, dated as of July 16, 2018,
between the Company and Bassoul (the “Restricted Performance Stock Agreement”),
and the Middleby Corporation 2011 Long-Term Incentive Plan, shall be
automatically forfeited as of the Separation Date, and any rights or interests
of Bassoul in such restricted performance stock shall lapse and expire, as a
result of the determination by the Compensation Committee of the Company’s Board
of Directors that the applicable performance goals were not achieved for the
performance period commencing on December 31, 2017 and ending on December 29,
2018, pursuant to the terms of the Restricted Performance Stock Agreement.

 

3.                                      Retirement Benefits.

 

(a)                                 The Company shall provide Bassoul (or
Bassoul’s designated beneficiary, or, in the absence of such designation, to his
estate, in the event of Bassoul’s death prior to attaining the age of 75 years)
with the supplemental retirement benefit pursuant to Section 6 of the Employment
Agreement which shall be calculated based on Bassoul’s age as of the Separation
Date, and in accordance with Exhibit A attached to the Employment Agreement, and
shall be payable pursuant to the terms and conditions set forth in Section 6 of
the Employment Agreement.  The Parties acknowledge and agree that the Company’s
obligation to provide Bassoul with such supplemental retirement benefit shall
survive the termination of the Employment Agreement.

 

(b)                                 Pursuant to Section 5(c) of the Employment
Agreement, the Company and MMI shall provide Bassoul with continued worldwide
participation by Bassoul, and any of his dependents who were participating
immediately before the Separation Date, in all health and medical plans and
programs which the Company and MMI maintain for its senior executives and their
dependents, under the same terms and conditions, until the later of the death of
Bassoul or

 

2

--------------------------------------------------------------------------------



 

Bassoul’s surviving spouse to whom he was married as of the Separation Date,
provided, that such participation is permitted in the plans and programs of the
Company and MMI, subject to such other terms, conditions and limitations as set
forth in Section 5(c) of the Employment Agreement, the terms of which are
incorporated herein by reference.  In the event that Bassoul becomes employed by
any person and becomes eligible for health and medical benefits under such
employer’s health plan, Bassoul hereby acknowledges and agrees to report such
eligibility for coverage to the Company as soon as possible following the date
of such event whereupon the Company and MMI shall be relieved to provide such
continued health and medical benefits during the period of such employment and
to the extent of the benefits for which Bassoul and his dependents are eligible
under such employer’s plan pursuant to Section 5(c) of the Employment
Agreement.  The Parties acknowledge and agree that the Company’s obligation to
provide Bassoul (and his eligible dependents) with such continued health and
medical benefits shall survive the termination of the Employment Agreement.

 

4.                                      Severance and Consultancy Payments.

 

(a)                                 Subject to Bassoul’s execution and
non-revocation of the general release, substantially in the form attached hereto
as Exhibit B (the “Release”) within 60 days following the Separation Date and
continued compliance with the restrictive covenants set forth in Section 7 of
this Agreement, during the Consulting Period (as defined below), the Company
shall pay Bassoul a cash consulting fee in an aggregate amount equal to
$10,000,000 in respect of the Services (as defined below), payable as follows:
(i) $8,000,000 shall be paid in a lump-sum within 5 business days following the
date on which the Release becomes irrevocable and (ii) the remaining $2,000,000
shall be paid in substantially equal monthly installments during the Consulting
Period, with the first installment to be paid within 5 business days following
the date on which the Release becomes irrevocable (and shall include all
installments that would otherwise have been paid prior to such date). 
Notwithstanding the foregoing, Bassoul shall be entitled to the payments and
benefits provided in Sections 2 and 3 of this Agreement regardless of whether
the Release becomes irrevocable.

 

(b)                                 Subject to Bassoul’s execution and
non-revocation of this Agreement, including Section 6, “Bassoul’s Release,” and
the Company’s receipt of a W-9 from Paul, Weiss, Rifkind, Wharton & Garrison LLP
(“Paul Weiss”), Bassoul shall be entitled to $25,000, payable to Paul Weiss
within five (5) business days of the Separation Date.

 

5.                                      Consultancy.

 

(a)                                 During the period commencing on the
Separation Date and ending on the second anniversary thereof (the “Consulting
Period”), Bassoul shall be available for up to 25 hours per month (and any
unused hours shall not rollover to the next month) to provide services as a
consultant to provide transition services and assistance in effectuating a
transition of Bassoul’s duties and responsibilities to the successor chief
executive officer of the Company and MMI, and such other advisory services to
the Board, as reasonably requested by the Board (the “Services”).  Bassoul shall
report directly to the Board during the Consulting Period.

 

(b)                                 During the Consulting Period, the Company
shall pay or reimburse Bassoul for reasonable out-of-pocket expenses incurred in
connection with Bassoul’s performance of the

 

3

--------------------------------------------------------------------------------



 

Services in accordance with the Company’s policies; provided, that (i) in no
event shall reimbursement occur later than the last day of the calendar year
following the calendar year in which the related expense was incurred, and
(ii) no amount reimbursed during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year.

 

(c)                                  During the Consulting Period, the Company
and Bassoul agree as follows:

 

(i)                                     Bassoul and the Company understand and
acknowledge that Bassoul’s relationship with the Company Group shall solely be
that of an independent contractor and nothing in this Agreement creates a
partnership, joint venture or any employer-employee relationship between
Bassoul, on the one hand, and any member of the Company Group, on the other
hand.

 

(ii)                                  Bassoul acknowledges and agrees that
Bassoul shall not be eligible to participate in and waives any claims he may
have to any type of benefits offered to employees of the Company Group (other
than those to which he might be entitled as a former employee of the Company and
those set forth in Section 3 of this Agreement).

 

(iii)                               Bassoul shall solely determine, and the
Company shall not direct, the means, manner and method by which Bassoul shall
perform the Services, the times at which the Services shall be performed and the
sequence of performance of the Services; provided that such Services must be
within the deadlines and other parameters reasonably established by the Company.

 

(iv)                              Bassoul shall not be an agent of any member of
the Company Group and shall have no authority to make any statement,
representation, or commitment of any kind or to take any action binding upon the
Company Group without the Company’s prior written authorization and shall have
no management authority with respect to the Company Group.

 

6.                                      Bassoul’s Release.

 

(a)                                 Bassoul, on behalf of himself, his heirs,
executors, administrators, representative, executors, successors, assigns, and
all other persons claiming through Bassoul (collectively, “Releasers”), does
hereby voluntarily, knowingly, and willingly release, waive and forever
discharge the Company and MMI, together with each of their respective past,
present and future owners, parents, subsidiaries and affiliates, together with
each of their current, former and future agents, directors, partners, officers,
employees, members, trustees, stockholders, investors, joint ventures, attorneys
and representatives, and any of their respective subsidiaries, affiliates,
estates, predecessors, successors and assigns, both individually and in their
official capacities (each, individually, a “Releasee” and collectively, the
“Releasees”) from, and does fully waive any obligations of any of the Releasees
to Releasers for, any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, actions, costs,
losses, debts, demands, damages, remuneration, sums of money, suits, covenants,
contracts, accounts

 

4

--------------------------------------------------------------------------------



 

and expenses (including attorneys’ fees and costs) of any nature whatsoever,
known or unknown, contingent or absolute (collectively, “Claims”), which Bassoul
or any other Releaser ever had, now has or may hereafter claim to have (either
directly, indirectly, derivatively or in any other representative capacity) by
reason of any matter, act, omission, fact, cause or thing whatsoever against the
Company or MMI or any of the other Releasees: (i) arising from the beginning of
time to the date Bassoul executes, including but not limited to, (A) any such
Claims relating in any way to Bassoul’s employment with the Company and MMI or
any other Releasee, and (B) any such Claims arising under any federal, state, or
local statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Civil Rights Act of 1991, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act, the Immigration and Reform
Control Act, the Uniform Services Employment and Re-Employment Act, the Worker
Adjustment and Retraining Notification Act of 1989, the Illinois Human Rights
Act, the Right to Privacy in the Workplace Act, the Illinois Health and Safety
Act, the Illinois Worker Adjustment and Retraining Notification Act, and the
Illinois Equal Pay Act, each as amended and including each of their respective
implementing regulations and/or any other federal, state, local, or foreign law
(statutory, regulatory, or otherwise) that may be legally waived or released;
(ii) arising out of or relating to the termination of Bassoul’s employment; or
(iii) arising out of relating to any policy, agreement, understanding, or
promise, written or oral, formal or informal, between the Company, MMI, or any
other Releasee and Bassoul; provided that this release shall not release the
Company or MMI from its obligations under this Agreement, nor shall it release
Bassoul’s rights as a shareholder of the Company or MMI, or any Claim which, as
a matter of law, may not be released, such as the right to make a claim for
unemployment or worker’s compensation benefits.

 

(b)                                 As of the date of this Agreement, the
Company’s Board of Directors, Chief Financial Officer and Treasurer do not have
actual knowledge of any events or circumstances that would give rise to any
claim by the Company against Bassoul under any applicable Company plan, policy
or arrangement, or under any federal, state, local or other applicable law.

 

(c)                                  Bassoul acknowledges that the Company and
MMI has advised Bassoul to consult with an attorney of Bassoul’s choosing before
executing the general release contained in this section 6 (the “General
Release”).  Bassoul represents that Bassoul reviewed this General Release with
an attorney of Bassoul’s choosing. Bassoul also agrees and acknowledges that
Bassoul is receiving benefits and payments to which Bassoul would not otherwise
be entitled unless Bassoul signs this General Release, that Bassoul read the
General Release in its entirety and understands the General Release, and that
Bassoul has entered into this General Release freely, knowingly and voluntarily.

 

7.                                      Restrictive Covenants. Bassoul
acknowledges and agrees that he has obtained extensive and valuable knowledge
and information concerning the Company Group’s business (including confidential
information relating to the Company Group’s operations, intellectual property,
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects).  Bassoul further acknowledges and agrees that,
during the Consulting Period, it would be virtually impossible for Bassoul to
work as an employee, consultant or advisor in any business in which the Company
Group engages, including the commercial cooking, industrial baking and
processing and residential appliances industries, without inevitably disclosing

 

5

--------------------------------------------------------------------------------



 

confidential and proprietary information belonging to the Company Group or
causing the Company Group to be irreparably harmed.  Accordingly, consistent
with Bassoul’s duty of loyalty and the obligation not to take actions contrary
to the interests of the Company Group, and in exchange for the payments provided
herein, Bassoul further agrees to be bound by the covenants and restrictions set
forth in this Section 7.

 

(a)                                 Duty of
Loyalty/Non-Competition/Authorization To Work During Consulting Period.  During
the Consulting Period, except with the written advance approval of the Company’s
Board of Directors, Bassoul will not, directly or indirectly, provide services
or otherwise participate in any business, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer, holder
of any financial interest, lender, corporate officer or director, on behalf of
any corporation, limited liability company, partnership, or other entity or
person or successor thereto that (i) is engaged in any business in which the
Company Group is engaged during the Consulting Period, whether in the commercial
cooking, industrial baking and processing and residential appliances industries
or otherwise, anywhere in the world where the Company Group conducts business
(the “Company Group Business”), (ii) produces, markets, distributes or sells any
products, directly or indirectly through intermediaries, that are competitive
with any products of any member of the Company Group anywhere in the world where
the Company Group conducts the Company Group Business, or (iii) is a customer or
supplier of the Company.

 

During the Consulting Period, Bassoul shall notify the Company’s Board of
Directors, and the Company’s Board of Directors shall take reasonable steps to
keep such information confidential, prior to accepting any employment,
consulting, contracting or other agreement to provide services with any person
or entity, regardless of whether such person or entity is engaged in, competes
with or is a customer or supplier of the Company Group Business or any member of
the Company Group.

 

(b)                                 Non-Solicitation/Non-Interference.  During
the Consulting Period, Bassoul shall not, except with the written advance
approval of the Company’s Board of Directors, directly or indirectly,
individually or on behalf of any other persons or entities: (i) encourage,
induce, attempt to induce, recruit, attempt to recruit, solicit or attempt to
solicit for employment or engagement anyone who is, or during the previous six
(6) months preceding Bassoul’s termination from employment was employed by any
member of the Company Group; (ii) solicit, or interfere or attempt to interfere
with the relationship or prospective relationship of any member of the Company
Group with, any present or potential client, customer, joint venture partner, or
financial backer of the Company Group.  Notwithstanding the foregoing, nothing
in this Section 7(b) shall prohibit Bassoul from (i) soliciting or hiring any
individual who served at any time during Bassoul’s employment term as Bassoul’s
personal secretary or assistant, (ii) serving solely as a reference for any
employee of the Company as long as in serving as such reference Bassoul does not
take any actions that encourage such employee to terminate the employee’s
employment with the Company; or (iii) hiring any individual who responds to an
advertisement or general solicitation for employment that was not specifically
directed as such individual.

 

(c)                                  Non-Disclosure.  Bassoul acknowledges and
agrees that Bassoul shall not disclose or use for any purpose, during any period
of employment or engagement with the Company and

 

6

--------------------------------------------------------------------------------



 

MMI and anytime thereafter, any confidential information, including but in no
way limited to development, marketing, organizational, financial, management,
administrative, production, distribution and sales information, data,
specifications and processes regarding the Company Group or its agents or
consultants, or used presently or at any time in the future in the course of its
or their business that is not otherwise part of the public domain (collectively,
the “Confidential Information”).  All such Confidential Information is
considered secret and was made available to Bassoul in confidence.  Bassoul
shall not, directly or indirectly for any reason whatsoever, disclose or use any
such Confidential Information, unless such Confidential Information ceases
(through no fault of Bassoul’s) to be confidential because it has become part of
the public domain or he is otherwise obligated to disclose such information by
the lawful order of any competent jurisdiction.  All records, files, drawings,
documents, equipment and other tangible items, wherever located, relating in any
way to the Confidential Information or otherwise to the business of the Company
Group, which Bassoul prepares, uses or encounters, shall be and remain the sole
and exclusive property of the Company Group and shall be included in the
Confidential Information.

 

(d)                                 Non-Disparagement.  Bassoul will not make
any statement, negative, derogatory, defamatory, or otherwise, written or oral,
that disparages any member of the Company Group, or any of the Company Group’s
products, services, policies, business practices, employees, executives,
officers, or directors, past, present or future.

 

(e)                                  Non-Cooperation.  Bassoul agrees that
Bassoul will not voluntarily counsel, assist, participate in, or encourage any
persons, other than any governmental entity, legislative body, or
self-regulatory organization, in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company Group without first providing written notice to the
Company’s Board of Directors at The Middleby Corporation, 1400 Toastmaster
Drive, Elgin, Illinois, 60603.

 

8.                                      Permitted Disclosures.

 

(a)                                 Pursuant to 18 U.S.C. § 1833(b), Bassoul
understands that Bassoul will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company Group that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Bassoul’s attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document that is filed under
seal in a lawsuit or other proceeding. Bassoul understands that if Bassoul files
a lawsuit for retaliation by the Company Group for reporting a suspected
violation of law, Bassoul may disclose the trade secret to Bassoul’s attorney
and use the trade secret information in the court proceeding if Bassoul
(x) files any document containing the trade secret under seal, and (y) does not
disclose the trade secret, except pursuant to court order. Nothing in this
Agreement, or any other agreement that Bassoul has with the Company Group, is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.

 

(b)                                 Nothing in this Agreement or any other
agreement that Bassoul has with Company shall prohibit or restrict Bassoul from
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative

 

7

--------------------------------------------------------------------------------



 

body, or any self-regulatory organization, in each case, without advance notice
to the Company Group.

 

(c)                                  Notwithstanding the foregoing, nothing in
this Agreement shall preclude Bassoul or Company from (i) making truthful and
accurate statements or disclosures that are required by applicable law or legal
process; or (ii) exercising protected rights to the extent that such rights, by
law, cannot be waived by agreement.

 

9.                                      Cooperation.  For the 4 year period
following the Separation Date, Bassoul agrees that he will assist and cooperate
with the Company and MMI in connection with any investigation, proceeding,
dispute, or claim that may be made against, by, or with respect to the Company
or MMI, or in connection with any ongoing or future investigation, proceeding,
dispute, or claim of any kind involving the Company or MMI, including in
connection with the Viking litigation or any other proceeding before any
arbitral, administrative, regulatory, self-regulatory, judicial, legislative, or
other body or agency (including, but not limited to, making himself available
upon reasonable notice for factual interviews, preparation for testimony,
providing affidavits, and similar activities), the extent such claims,
investigations, or proceedings relate to pertinent knowledge possessed by you.

 

10.                               Survival of Certain Employment Agreement
Provisions.  As of the Separation Date, the Employment Agreement shall
automatically terminate and be of no further force and effect, and neither the
Company or MMI nor Bassoul shall have any further obligations thereunder, except
with respect to Section 5(c) (Continued Health and Medical Benefits),
Section 5(g) (Tax Matters), Section 6 (Retirement Benefits), including Exhibit A
attached thereto, Section 7 (Payments/Withholding), Section 8 (Successors),
Section 9 (Notices), Section 10 (Modifications and Waivers), Section 12
(Governing Law), Section 13 (Invalidity), Section 14 (Headings), Section 15
(Joint and Several), Section 17 (Section 409A) and Section 18 (Indemnification)
of the Employment Agreement, which are hereby incorporated by reference as terms
of this Agreement.

 

11.                               Return of Company Property.  As of the
Separation Date, Bassoul shall (i) destroy, delete, or return to the Company,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) that are in Bassoul’s
possession or control (including any of the foregoing stored or located in
Bassoul’s office, home, laptop, other computer, whether or not Company property
or any cloud storage service) that contain Confidential Information (as defined
in Section 7(c) of this Agreement) and (ii) return to the Company all property
of the Company Group in his possession, including, without limitation, keys,
credit cards, telephone calling cards, computer hardware and software, cellular
and portable telephone equipment, personal digital assistant devices, manuals,
books, notebooks, financial statements, reports and other documents provided by
the Company Group; provided, however, that the Company-provided laptop and phone
shall be returned to Bassoul after the Company Group has removed all
Confidential Information; provided further that Bassoul may purchase the
Company-provided Range Rover and Ford Explorer from the Company at book value,
in which case Bassoul is not required to return the vehicles to the Company. 
Bassoul represents and warrants to the Company that he has not retained any
copies of any Confidential Information (whether in electronic format, as email
files or otherwise).  Notwithstanding the foregoing, Bassoul will be permitted
to remove his personal effects from the Company’s

 

8

--------------------------------------------------------------------------------



 

premises.  Bassoul will further be permitted to retain a copy of his contact
lists and personal emails maintained in any physical form or on any Company
computer or server, provided, however, that copies will be identified and
provided to Bassoul in accordance with the Company’s historic process in similar
circumstances.

 

12.                               Remedies.  Bassoul acknowledges and agrees
that (i) Bassoul has knowledge of Confidential Information, (ii) each of the
covenants and agreements made by Bassoul herein are of substantial value to the
Company Group and (iii) that a breach of any of those covenants and agreements
would cause irreparable harm to the Company Group, for which the Company Group
would have no adequate remedy at law.  Therefore, in addition to any other
remedies that may be available to the Company Group under this Agreement or
otherwise, the Company Group shall be entitled to obtain temporary restraining
orders, preliminary and permanent injunctions and/or other equitable relief
(including from any court of competent jurisdiction) to specifically enforce
Bassoul’s duties and obligations under this Agreement, or to enjoin any breach
of this Agreement, or to restrain Bassoul from engaging in any conduct that
would constitute a breach of this Agreement.  Nothing herein contained shall be
construed as prohibiting the Company Group from pursuing any other remedies
available to the Company Group for such breach or threatened breach, including,
without limitation, the recovery of monetary damages from Bassoul.

 

13.                               Reasonableness and Enforceability of Covenants
and Agreements.  The Parties expressly agree that the character, duration and
geographical scope of the covenants in this Agreement are reasonable in light of
the circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Bassoul’s position of confidence and
trust as a President and Chief Executive Officer of the Company Group prior to
his resignation and consultant following his resignation.  Bassoul acknowledges
and agrees that the restrictive covenants and other agreements by Bassoul
hereunder are critical to protecting the goodwill related to the operations of
the Company Group’s business.  Bassoul represents and warrants that Bassoul’s
expertise and capabilities are such that Bassoul’s obligations under this
Agreement (and the enforcement thereof by injunction or otherwise) will not
prevent Bassoul from earning a livelihood.  Moreover, if any court of competent
jurisdiction determines in a final judgment or any arbitration award declares
that any of the covenants and agreements contained herein, or any part thereof,
is invalid or unenforceable because of the character, duration or geographic
scope of such provision, the parties agree that such court or
arbitrator(s) shall have the power to reduce the scope, duration or area of the
term or provision, to delete specific words or phrases or to replace any invalid
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable to the
maximum extent permitted by applicable law as so modified after the expiration
of the time within which the judgment or arbitration award may be appealed.

 

14.                               Taxes and Withholdings.  The Company shall be
entitled to withhold from any payment due to Bassoul under this Agreement any
amounts required or authorized to be withheld or deducted by law, including
applicable federal, state and local taxes.

 

15.                               Entire Agreement.  This Agreement, including
the attached exhibits, contains the sole and entire agreement and understanding
of the Parties with respect to the entire subject matter of this

 

9

--------------------------------------------------------------------------------



 

Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein.

 

16.                               Assignment.  No party may assign its rights or
obligations under this Agreement, and any attempted or purported assignment or
any delegation of any party’s duties or obligations arising under this Agreement
to any third party or entity shall be deemed to be null and void, and shall
constitute a material breach by such party of its duties and obligations under
this Agreement.  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.

 

17.                               Waiver and Amendment.  This Agreement may be
amended only by a written agreement executed by all of the Parties.  Any
agreement on the part of a party hereto to any waiver of a provision herein
shall be valid only if set forth in writing in an instrument signed by or on
behalf of such party.  The waiver by any party hereto of a breach of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

18.                               Choice of Law.  This Agreement shall be deemed
to have been executed and delivered within the State of Illinois, and the rights
and obligations of the Parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of Illinois without
regard to principles of conflict of laws.

 

19.                               Severability.  Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be or become prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

20.                               Captions.  The various captions of this
Agreement are for reference only and shall not be considered or referred to in
resolving questions of interpretation of this Agreement.

 

21.                               Judicial Interpretation.  Should any provision
of this Agreement require judicial interpretation, it is agreed that a court or
other tribunal interpreting or construing the same shall not apply a presumption
that the terms hereof shall be more strictly construed against any person by
reason of the rule of construction that a document is to be construed more
strictly against the person who itself or through its agent prepared the same,
it being agreed that all Parties have participated in the preparation of this
Agreement.

 

22.                               No Third Party Beneficiaries.  Except as
expressly provided in this Agreement, this Agreement is not intended, and shall
not be deemed, to confer any rights or remedies upon any person other than the
Parties and their respective successors and permitted assigns or to otherwise
create any third-party beneficiary hereto.

 

23.                               Voluntary Agreement.  BASSOUL ACKNOWLEDGES
THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS.  BASSOUL FURTHER
ACKNOWLEDGES THAT HE HAS SIGNED THIS AGREEMENT AS HIS OWN AND VOLUNTARY ACT,
THAT HE ACKNOWLEDGES THAT THIS IS AN IMPORTANT AND BINDING LEGAL CONTRACT THAT
HAS BEEN REVIEWED BY COUNSEL OF

 

10

--------------------------------------------------------------------------------



 

BASSOUL’S CHOICE, AND THAT THIS AGREEMENT HAS BEEN FREELY AND FAIRLY NEGOTIATED
BY THE PARTIES.

 

24.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

25.          Arbitration.  Subject to each party’s right to seek an injunction
in aid of arbitration, to compel arbitration or pursuant to Section 12, any
controversy, claim or dispute between the parties relating to Bassoul’s
employment or termination of employment, whether or not the controversy, claim
or dispute arises under this Agreement, shall be resolved by arbitration in
Chicago, Illinois, in accordance with the Employment Arbitration Rules and
Mediation Procedures (“Rules”) of the American Arbitration Association through a
single arbitrator selected in accordance with the Rules. The decision of the
arbitrator shall be rendered within thirty (30) days of the close of the
arbitration hearing and shall include written findings of fact and conclusions
of law reflecting the appropriate substantive law. The fact that there is a
dispute between the parties that is the subject of an arbitration and any facts
relating thereto shall be confidential to the same extent. Any award entered by
the arbitrator shall be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement.  Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration or litigation (including reasonable attorneys’ fees and expenses)
and shall share the fees of the arbitrator, equally.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereby
execute this Agreement as of the date set forth below.

 

 

BASSOUL

 

 

DATED: February 16, 2019

/s/ Selim A. Bassoul

 

Selim A. Bassoul

 

 

 

THE MIDDLEBY CORPORATION

 

 

DATED: February 16, 2019

By:

/s/ Timothy J. FitzGerald

 

Name:

Timothy J. FitzGerald

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

DATED: February 16, 2019

By:

/s/ Timothy J. FitzGerald

 

Name:

Timothy J. FitzGerald

 

Title:

Vice President and Chief Financial Officer

 

[Signature Page to Retirement and Consulting Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[PRESS RELEASE]

 

A-1

--------------------------------------------------------------------------------



 

Exhibit B

 

GENERAL RELEASE

 

This GENERAL RELEASE (this “General Release”) is entered into as of February 16,
2019, by and among Selim A. Bassoul, an individual (“Bassoul”),  The Middleby
Corporation, a Delaware corporation (the “Company”), and Middleby Marshall Inc.,
a Delaware corporation, (“MMI,” together with Company and Bassoul, the
“Parties”).

 

1.                                      General Release.  Bassoul, on behalf of
himself, his heirs, executors, administrators, representative, executors,
successors, assigns, and all other persons claiming through Bassoul
(collectively, “Releasers”), does hereby voluntarily, knowingly, and willingly
release, waive and forever discharge the Company and MMI, together with each of
their respective past, present and future owners, parents, subsidiaries and
affiliates, together with each of their current, former and future agents,
directors, partners, officers, employees, members, trustees, stockholders,
investors, joint ventures, attorneys and representatives, and any of their
respective subsidiaries, affiliates, estates, predecessors, successors and
assigns, both individually and in their official capacities (each, individually,
a “Releasee” and collectively, the “Releasees”) from, and does fully waive any
obligations of any of the Releasees to Releasers for, any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, causes of
action, rights, actions, costs, losses, debts, demands, damages, remuneration,
sums of money, suits, covenants, contracts, accounts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown,
contingent or absolute (collectively, “Claims”), which Bassoul or any other
Releaser ever had, now has or may hereafter claim to have (either directly,
indirectly, derivatively or in any other representative capacity) by reason of
any matter, act, omission, fact, cause or thing whatsoever against the Company
or MMI or any of the other Releasees: (i) arising from the beginning of time to
the date Bassoul executes, including but not limited to, (A) any such Claims
relating in any way to Bassoul’s employment with the Company and MMI or any
other Releasee, and (B) any such Claims arising under any federal, state, or
local statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (as amended by the Older Workers Benefit Protection Act),
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, the Equal Pay Act,
the Immigration and Reform Control Act, the Uniform Services Employment and
Re-Employment Act, the Worker Adjustment and Retraining Notification Act of
1989, the Illinois Human Rights Act, the Right to Privacy in the Workplace Act,
the Illinois Health and Safety Act, the Illinois Worker Adjustment and
Retraining Notification Act, and the Illinois Equal Pay Act, each as amended and
including each of their respective implementing regulations and/or any other
federal, state, local, or foreign law (statutory, regulatory, or otherwise) that
may be legally waived or released; (ii) arising out of or relating to the
termination of Bassoul’s employment; or (iii) arising out of relating to any
policy, agreement, understanding, or promise, written or oral, formal or
informal, between the Company, MMI, or any other Releasee and Bassoul (including
the Retirement and Consulting Agreement by and among the Company, MMI, and
Bassoul, dated as of February 16, 2019 (the “Agreement”)).

 

B-4

--------------------------------------------------------------------------------



 

a.              Notwithstanding anything herein to the contrary, Releasers do
not release, and this release and waiver does not apply to and shall not be
construed to apply to: (i) any obligations under the Agreement, (ii) any rights
as a shareholder of the Company or MMI, (iii) rights under this General Release,
or (iv) any Claim which, as a matter of law, may not be released, such as the
right to make a claim for unemployment or worker’s compensation benefits.

 

b.              Bassoul acknowledges and agrees the execution of this General
Release is a condition precedent to Bassoul’s receipt of certain payments upon
retirement as set forth in Section 4 of the Agreement.  Bassoul further
acknowledges and agrees that, other than the payments set forth in the
Agreement, Bassoul has received all payments and benefits to which he is
entitled from the Company or MMI, and that he is not entitled to any other
compensation, benefits, or payments from the Company, MMI, or any other
Releassee.  Bassoul agrees that neither this General Release, nor the furnishing
of the consideration for this General Release, shall be deemed or construed at
any time to be an admission by the Company, MMI, or any other Releasee or
Bassoul of any improper or unlawful conduct.

 

2.                                      Consideration and Revocation.

 

a.              Bassoul acknowledges that the Company and MMI has advised
Bassoul to consult with an attorney of Bassoul’s choosing before executing this
General Release.  Bassoul represents that Bassoul reviewed this General Release
with an attorney of Bassoul’s choosing. Bassoul also agrees and acknowledges
that Bassoul is receiving benefits and payments to which Bassoul would not
otherwise be entitled unless Bassoul signs this General Release, that Bassoul
read the General Release in its entirety and understands the General Release,
and that Bassoul has entered into this General Release freely, knowingly and
voluntarily.

 

b.              Bassoul has twenty-one (21) calendar days to consider this
General Release.  Bassoul may sign and return this General Release before the
expiration of the twenty-one (21) calendar day period; provided, however, that
Bassoul may not execute this release prior to the Separation Date.  Once signed,
Bassoul will have seven (7) additional calendar days from the date that Bassoul
signs this General Release to revoke Bassoul’s consent.  Such revocation must be
in writing and must be addressed and delivered (by hand or overnight courier) to
the Company’s Board of Directors at The Middleby Corporation, 1400 Toastmaster
Drive, Elgin, Illinois, 60603.  If no such revocation occurs, this General
Release shall become effective on the eighth (8th) day following Bassoul’s
execution of this General Release (the “Release Effective Date”).

 

c.               If Bassoul revokes his consent within such seven (7) calendar
day period, this General Release shall be of no force or effect and Bassoul
shall have no right to the payments set forth in Section 4 of the Agreement.

 

3.                                      No Waiver.  The failure of any of the
parties to insist, in one or more instances, upon strict performance of any of
the terms or conditions of this General Release shall not be construed to
constitute a waiver or relinquishment of any right granted under this General
Release or of the future performance of any such term, covenant, or condition,
and the obligations of the appropriate party with respect to any such term or
condition shall continue in full force and effect. This General Release, and the
provisions contained in it, shall not be

 

B-5

--------------------------------------------------------------------------------



 

construed or interpreted for, or against, any party to this General Release
because that party drafted or caused that party’s legal representatives to draft
any of its provisions.

 

4.                                      Miscellaneous.  This General Release,
together with the Agreement, sets forth the entire agreement and understanding
between Bassoul and the Company and MMI, and merges and supersedes any and all
prior agreements, representations, discussions, and understandings of every kind
and nature, written and oral, between Bassoul and the Company and MMI concerning
the subject matter hereof.  Bassoul represents that, in executing this General
Release, he has not relied upon any representation or statement made by the
Company or MMI other than those set forth herein, with regard to the subject
matter, basis or effect of this General Release or otherwise.  This General
Release may not be altered or modified other than in a writing signed by Bassoul
and authorized representatives of the Company and MMI, and shall be governed by
and construed and enforced in accordance with the laws of the State of Illinois,
without reference to its conflict of law rules.  This General Release is
personal to Bassoul and may not be assigned by Bassoul.  This General Release
may be assigned by the Company and MMI to their respective successors and shall
be binding upon the successors and assigns of the Company and MMI.

 

Agreed to and Accepted:

 

 

BASSOUL

 

 

DATED: February 16, 2019

/s/ Selim A. Bassoul

 

Selim A. Bassoul

 

 

 

THE MIDDLEBY CORPORATION

 

 

 

DATED: February 16, 2019

By:

/s/ Timothy J. FitzGerald

 

Name:

Timothy J. FitzGerald

 

Title:

Vice President and Chief Financial Officer

 

 

 

MIDDLEBY MARSHALL INC.

 

 

DATED: February 16, 2019

By:

/s/ Timothy J. FitzGerald

 

Name:

Timothy J. FitzGerald

 

Title:

Vice President and Chief Financial Officer

 

B-6

--------------------------------------------------------------------------------